(Por la corte, a propuesta del
Juez Asociado Señor Hutchison.)
Vista la moción que antecede sobre desestimación de la presente apelación, así como la relación del caso y opinión del juez de distrito acompañada a la misma, de la cual no se desprende que la demanda enmendada mencionada en dicha relación del caso y opinión aduzca hechos suficientes para constituir una causa; no habiendo la parte promovente pre-sentado copia certificada de dicha demanda enmendada a que se remite el juez de distrito para constancia de algunos de los hechos declarados probados; no habiendo presentado .tampoco la parte promovente transcripción de evidencia al-guna, por lo que no queda excluida la posibilidad de que el apelante' pueda demostrar la existencia de un error mani-fiesto en la apreciación de la prueba; y no apareciendo, por los motivos expresados, que la apelación sea enteramente frívola, único fundamento de la moción sobre desestimación, no ha lugar a la desestimación solicitada.